Per Cubiam.
A question of fact was presented by the evidence as to whether the men who painted the walls, ceilings, woodwork and partitions in the Fitzhugh street building were while so working engaged in the trade or occupation of painters. In view of the final motion of the counsel of petitioner for leave to go to the jury on this question, it was error for the trial court to direct a verdict in favor of the respondent. (Brown Paint Co. v. Reinhardt, 210 N. Y. 162.) All concur. Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ. Final order and order denying petitioner’s motion for a new trial reversed on the law, and a new trial granted, with costs to appellant to abide the event.